Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-6   drawn to an organic electronic element  for continuing prosecution   with traverse in the communication with the Office on 05/23/2022 is acknowledged.
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
The traversal is on the ground(s) that see the election paper. This is not found persuasive because the search for an entire Application will not be a burden for the Office. 
The Examiner respectfully disagrees for the reasons point out in the Office Action issued on 04/06/2022.
The requirement is still deemed proper and is therefore made FINAL.
 Applicants, however,  have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
Furthermore , since the Applicant elected the subcombination, withdrawn claims 7-8 will be eligible for rejoinder should claims 1-6 are found allowable,

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

                                           Claim Rejections - 35 USC § 103

3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. 	 Claims 1-6 are  rejected under 35 U.S.C. 103 as being unpatentable over-Huang et al, ( Chinese Patent CN106478556 A) thereafter Huang 556 (of record document #1 in the foreign  patent document section in Applicant IDS  filed on 05/08/2020
	With regard to claim 1, Huang 556 ( the abstract, Fig 4, the specifications ,para [0049] claim 1,5,6,10)  discloses all the invention of an organic electric element comprising 
comprising: a cathode; an anode; and an organic layer,(Fig 4 cathode 170, anode 120, organic layer 130+140+150+160) wherein the organic layer comprises a light-emitting
layer (Fig 4. Layer 140, para [0049]]), and the light-emitting layer contains a
dibenzofuran-based compound (see claims 1, 5, 6 and 10), and , the compound represented by of claim 1 of the present Application  is the same as specific compound 48 disclosed in Huang 556  (see claim Huang 556 claim 5).
Not specific in  Huang 556  is the limitation wherein the organic material layer 
Comprise  an auxiliary layer light emitting layer formed between the first electrode and
the light emitting layer and the auxiliary layer light emitting layer comprises the organic  compound recited in claim 1.
These limitations, however, are considered obvious because it is within the skill of an ordinary skill in the art at the time the invention was made as evidenced by the disclosure by Yang (US 2021/0367161) para [0037[0062]) or Park et al. (US 2018/0358563) para [0181])
With regard to claim 2, Huang 556 discloses the same compound as recited in claim 2 ( see Huang 556 claim 5)  
With regard to claim 3, claim 3 discloses the breakdown of chemical formula recited in claim 1 into individual compounds , this limitation is considered obvious because it is within the skill of an ordinary skill in the art at the time the invention was made
With regard to claim 4 and 5, they are obvious over Huang 556 for the same rationale in the rejection of claim 3.
With regard to claim 6, Huang 556 discloses the  features wherein each layer of the organic material layer is manufactured by deep coatings, spin coating , inkjet coating ( para [0042} 

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

8..            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897